COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Willis


STEPHEN OSTRANDER t/a
 HARD TIME LOGGING
                                                                 MEMORANDUM OPINION*
v.     Record No. 0481-06-3                                          PER CURIAM
                                                                     JULY 18, 2006
FREDDIE FULLER, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gerald L. Gray; Brian K. Patton; Gerald Gray Law Firm, A
                 Professional Corporation, on briefs), for appellant.

                 (Kerry S. Hay; Lee & Phipps, P.C., on brief), for appellee.


       Stephen Ostrander t/a Hard Time Logging (employer) appeals a decision of the Workers’

Compensation Commission finding that (1) Freddie Fuller, Jr. proved he sustained an injury by

accident arising out of and in the course of his employment on September 20, 2004; and

(2) employer had two or more employees regularly in service, and thus was an “employer”

subject to the Workers’ Compensation Act. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Fuller v. Stephen Ostrander t/a Hard Time Logging,

VWC File No. 221-48-20 (Jan. 24, 2006). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.